 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
                                      )
10   Antonio Fernandez,               )     SACV 19-00592JVS(ADSx)
                                      )
11                                    )     ORDER OF DISMISSAL UPON
                  Plaintiff,          )
12                                    )     SETTLEMENT OF CASE
           v.                         )
13                                    )
     City of Fullerton, et al,        )
14                                    )
                  Defendant(s).       )
15   ____________________________ )
16
           The Court having been advised by the counsel for the parties that the above-
17
     entitled action has been settled,
18
           IT IS ORDERED that this action be and is hereby dismissed in its entirety
19
     without prejudice to the right, upon good cause being shown within 120 days, to
20
     reopen the action if settlement is not consummated.
21
22
     DATED: 9/25/2019                            ___________________________
23
                                                    James V. Selna
24                                               United States District Judge
25
26
27
28
